        CASE 0:19-cv-02547-ECT-TNL Doc. 354 Filed 06/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Malik Laughlin; Kenneth Lewis; and                      File No. 19-cv-2547 (ECT/TNL)
Michael Hari,

              Plaintiffs,

v.

James Stuart, Sheriff of Anoka County;                 ORDER ACCEPTING REPORT
Jonathon Evans, Deputy Sheriff of Anoka                 AND RECOMMENDATION
County; Lt. Sheila Larson, Deputy Sheriff of
Anoka County; Sgt. Carrie Wood, Deputy
Sheriff of Anoka County; Tessa Villergas,
Anoka County Deputy Sheriff; and Jesse
Rasmussen, Anoka County Deputy Sheriff,

           Defendants.
________________________________________________________________________

       Magistrate Judge Tony N. Leung issued a Report and Recommendation (“R&R”)

on May 12, 2021. ECF No. 348. No Party has objected to that R&R, and it is therefore

reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795

(8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the files, records,

and proceedings in the above-captioned matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 348] is ACCEPTED; and

       2.     The Motion for Injunction Relief [ECF No. 288] is DENIED.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 9, 2021                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
